DETAILED ACTION
This Office Action is responsive to the application filed on May 01, 2020. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 9, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the preamble renders the claim indefinite as it is unclear if the apparatus claimed includes: (i) the post; or (ii) the post and a pressurized surface. It is not clear if the recitations to the surface merely serve to limit the structure of the claimed post; or if the surface also forms a part of the apparatus as claimed. The recitation “a post in contact with a pressurized surface…” as set forth in the preamble is ambiguous with respect to (i) and (ii). The further recitation “the post creating a low pressure region at the surface contact, comprising:” appears to potentially suggest (i), i.e., that the claim is to the post (which is intended to contact a pressurized surface). The claim later goes on to set forth a desired result, “the low pressure region result in a second net pressure along the surface…” which appears to suggest the apparatus claimed might include the surface, but again the language is not definitive as to whether this is the case. Accordingly, the metes and bounds covered by the claim are not clear. 
As to Claim 1, the recitations of “a low pressure region” renders the claim indefinite. The term “low pressure” is a relative term of degree. The term is not defined by the claim. In the disclosure, the term low pressure region may refer to a region that has a pressure lower than that of other related region(s); however, in the instant claims, no such related region(s) are set forth. Accordingly, the metes and bounds of the term are not clear. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person of ordinary skill in the relevant art would read “low pressure region” with more than one reasonable interpretation. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.
As to Claim 1, it is unclear if “a low pressure region” at line 6 refers to: (i) the aforementioned low pressure region (line 2); or another low pressure region. 
As to Claim 1, it is unclear if “the low pressure region” at line 8 and at line 9 refer to: (i) the aforementioned low pressure region of claim 1, line 2; or (ii)  the aforementioned low pressure region of claim 1, line 6. 
As to Claim 9, “the at least one post of the plurality of posts” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 15, the recitation “a low pressure region” renders the claim indefinite. The term “low pressure” is a relative term of degree. The term is not defined by the claim. In the disclosure, the term low pressure region may refer to a region that has a pressure lower than that of other related region(s); however, in the instant claims, no such related region(s) are set forth. Accordingly, the metes and bounds of the term are not clear. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person of ordinary skill in the relevant art would read “low pressure region” with more than one reasonable interpretation. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.
As to Claim 15, the recitation “wherein the low pressure region results in a net positive outward pressure against the exhaust liner, resulting in the back side of the exhaust liner adjacent the post interface region contacting the post periphery while preventing fluid leakage across the post perimeter” renders the claim indefinite. In the instant case, the term “low pressure region” is unclear as discussed above. Moreover, the claim does not forth what, if any, claim element or structure the ‘low pressure region’ is a part of. The recitation only sets forth a result obtained by this region. One of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim. As such, there is not a clear-cut indication of the scope of the subject matter covered by the claim.
As to Claim 17, it is unclear if “a low pressure region” refers to: (i) the aforementioned low pressure region set forth in claim 15; or another low pressure region. 
As to Claim 17, the recitation “a low pressure region” renders the claim indefinite. The term “low pressure” is a relative term of degree. The term is not defined by the claim. In the disclosure, the term low pressure region may refer to a region that has a pressure lower than that of other related region(s); however, in the instant claims, no such related region(s) are set forth. Accordingly, the metes and bounds of the term are not clear. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person of ordinary skill in the relevant art would read “low pressure region” with more than one reasonable interpretation. After applying the broadest reasonable
As to Claim 19, the recitation “the second pressure” lacks sufficient antecendent basis and renders the claim indefinite.
Prior Art Rejections Not Made – Claims 1-2, 15-20
As to Claims 1-2, 15-20, the cumulative rejections under 35 U.S.C. 112(b) set forth above result in a great deal of uncertainty as to the proper interpretation of the limitations of the claims. As such, it would not be proper to reject claims 1-2, 15-20 on the basis of prior art as doing so would necessarily require considerable speculation about the meaning of terms employed in the claims and assumptions as to the scope of the claims. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Prior art deemed pertinent to claims 1-2, 15-20, as best understood, is discussed under the heading ‘Conclusion’ of this office action. 

Allowable Subject Matter
Claims 3-8, 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art fails to teach or suggest, in combination with the other limitations of the independent claim, a shank extending from the periphery and to a low pressure region, the pressure of the low pressure region being less than the first pressure and the second pressure; a hollow passageway internal to the shank, providing fluid communication between the interface region of the post and the low pressure region; wherein the low pressure region results in a second net pressure against the exhaust liner, urging the back side of the exhaust liner adjacent the post interface region against the post periphery while preventing fluid leakage across the post perimeter between the exhaust liner and the interface region; and wherein the second net pressure is not equal to the first net pressure.


Conclusion
The following prior art is deemed pertinent to applicant’s disclosure, in particular to claims 1-2 and 15-20 as best understood. 
BUNDT (4,749,298) teaches an aircraft and engine and exhaust duct 10 (4:11-23), an exhaust liner 16 spaced from the exhaust duct and having opposites sides,  a post 24 in contact with a pressurized surface (surface of 16) having a first net pressure, the post creating a pressure region 42 at the surface contact, comprising: an interface region [30, 38] adjacent to the surface; a periphery defining a perimeter of the interface region (Fig. 2), the perimeter in contact with the surface and sealed to the surface (Fig. 2); a shank [fastener shank, at 26] extending from the periphery and to a pressure region (opening in substrate 10); and a hollow passageway 44 internal to the shank, providing fluid communication between the interface region of the post and the pressure region (4:3-51). 


    PNG
    media_image1.png
    419
    726
    media_image1.png
    Greyscale


MAEDA (4,820,097) teaches an aircraft engine exhaust duct 12, an exhaust liner 16 spaced from the exhaust duct and having opposites sides,  a post 30 in contact with a pressurized surface having a first net pressure, the post creating a pressure region at the surface contact (region between 46 and 16), comprising: an interface region 38, 46 adjacent to the surface; a periphery defining a perimeter of the interface region, the perimeter in contact with the surface and sealed to the surface (Fig. 1); a shank 38 extending from the periphery and to a pressure region; and a hollow passageway  34 internal to the shank, providing fluid communication between the interface region of the post and the pressure region. 

    PNG
    media_image2.png
    427
    858
    media_image2.png
    Greyscale

Applicant admitted prior art (AAPA): see instant specification at Figure 1, and at ¶¶0024-0026. AAPA teaches inter alia aircraft engine may be mounted in a modern military aircraft such that a second side 26 of an exhaust duct 22 faces the engine bay of the aircraft. An annulus 20 spaces exhaust duct 22 from exhaust liner 12. Cooling air from the fan, which is pressurized, flows through annulus 20 providing cooling air to the backside 16 of exhaust liner 12 which is heated by hot core exhaust gas. Liner 12 usually includes cooling holes (not shown) extending across the liner from backside 16 to flow path boundary side 14, cooling air flowing from the annulus 20 through the cooling holes to provide additional transpiration or film cooling to the gas flow path boundary side 14 of liner 12. 
The prior art made of record in the included PTO-892 and not discussed above is considered pertinent to applicant's disclosure. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
September 10, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741